                  IN THE UNITED STATES DISTRICT COURT
            FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           WESTERN DIVISION
PABLO YASEL IZQUIRDO MARTIATO                            PETITIONER
V.                          CIVIL ACTION NO. 5:19-cv-101-DCB-MTP
SHAWN R. GILLIS                                          RESPONDENT
            Order Adopting Report and Recommendation
     This matter is before the Court on Magistrate Judge Michael

T. Parker’s Report and Recommendation [ECF No. 13], to which no

objections have been filed by the Petitioner. Having carefully

reviewed the same, the Court finds that Magistrate Judge

Parker’s Report and Recommendation is well taken and shall be

adopted as the findings and conclusions of this Court.

Magistrate Judge Parker finds that, “[b]ecause the only relief

Petitioner seeks is his release from immigration custody, his

Petition [1] became moot upon his deportation from the United

States, which terminated his immigration detention. See Ighekpe

v. Sourkaris, 2006 WL 297746, at *2 (N.D. Tex. Jan. 30, 2006)

(citing Odus v. Ashcroft, 61 Fed. App’x 121 (5th Cir. 2003); Lay

v. I.N.S., 2002 WL 32494536, at *1 (N.D. Tex. Dec. 17, 2002)).”

     Accordingly,

     IT IS HEREBY ORDERED AND ADJUDGED that Magistrate Judge

Michael T. Parker’s Report and Recommendation is ADOPTED as the

findings and conclusions of this Court.


                                   1
     IT IS FURTHER ORDERED that the Respondent’s Motion to

Dismiss [ECF No. 12] is GRANTED.

     This Petition for Writ of Habeas Corpus [ECF No. 1] is

hereby DISMISSED with prejudice. A final judgement shall be

entered of even date herewith in accordance with Rule 58 of the

Federal Rules of Civil Procedure.

     SO ORDERED this the 25th day of March, 2020.




                                       _/s/ David Bramlette________
                                       UNITED STATES DISTRICT COURT




                                   2
